Title: To George Washington from William McKennan, 29 May 1789
From: McKennan, William
To: Washington, George



Sir,
May 29th 1789.

Having had the honor of serving in the army during the late War in the Delaware Regiments and the misfortune of being wounded in the action of Germanton, I make bold to approach your Excellency, fondly indulging the hope, that at an unoccupied hour from public and more important business, your

Excellency will devote a little of that time to the complaints and sufferings of a private person, and particularly of an Officer who has served under your command.
Finding that my wound, (which has generally broke out once or twice a year,) was in all probability likely to continue troublesome, and having very little dependance but on the unproductive certificates, which were issued to me for my pay, I accepted in the year 1787 of the pension allowed by Congress for the support of disabled Officers & soldiers, which (however well meant by Congress) has been by the policy of the Delaware State as unproductive as my Certificates.
Being a Malcontent, with respect to the prevailing faction in Delaware, who bestow governmental favor on those alone who bow to them, and in their cause commited such acts of meanness, as would make even a small tenure of honor shrink, I am with all of the officers, and indeed revolutionists in Delaware trampled under foot; Nay we have even become the objects of governmental vengeance, and most naturally turn our views for protection and support to the wisdom⟨,⟩ the justice, and the powers of the union.
That your Excellency may see the injustice done me by the state. I enclose for your inspection a Schedule of the monies paid and due me.
With full confidence, and a firm reliance on your Excellency’s wish to serve an injured and oppressed fellow sufferer. I submit my case, and that of the disabled soldiers in the state of Delaware to your Excellency, hoping that some early relief may be afforded, and that in the arrangement of the national revenue, we may be provided for. I have the honor to be Sir, Your Excellency’s most obedient and very humble servant

Wm McKennan

